Exhibit 99.a Trustmark Corporation Certification of Chief Executive Officer for First Fiscal Year Pursuant to EESA §111(b)(4) I, Richard G. Hickson, certify, based on my knowledge, that: Trustmark Corporation was subject to the executive compensation requirements of Section 111 of the Emergency Economic Stabilization Act of 2008, as amended from time to time (“Section 111 of EESA”), during the period between January1, 2009 and December 9, 2009 (the “applicable period”), the latter date being when Trustmark Corporation redeemed all the Senior Preferred stock from the U.S.
